Ap*927peal from a decision of the Unemployment Insurance Appeal Board, filed May 30, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a medical receptionist until she resigned in December 1995 and relocated to Florida. Substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant was disqualified from receiving benefits because she voluntarily left her employment without good cause. The record indicates that claimant told the employer that she was resigning in order to move to Florida and be closer to her family. Although claimant testified that her physician recommended that she move to a warmer climate for medical reasons and that her employment was detrimental to her health, she failed to produce any medical evidence to support these claims (see, Matter of Perrotta [Hudacs], 207 AD2d 934). Moreover, claimant’s contention that her resignation was also motivated by the employer’s refusal to compensate her for overtime or permit her to take breaks was contradicted by the employer’s testimony, thus creating a credibility issue for the Board to resolve (see, Matter of DeVita [Hudacs], 205 AD2d 828, appeal dismissed, lv denied 84 NY2d 861). Under these circumstances, we find that substantial evidence supports the Board’s conclusion that claimant voluntarily left her employment without good cause (see, Matter of Dampman [Sweeney], 246 AD2d 940; Matter of Economy [Sweeney], 232 AD2d 799). We have reviewed claimant’s remaining contentions and find them to be without merit.
Mikoll, J. P., Mercure, White, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.